 1

 2

 3

 4

 5

 6

 7

8                              UNITED STATES DISTRICT COURT

 9                            CENTRAL DISTRICT OF CALIFORNIA

10

11   EDDIE R.1 , an Individual,                    Case No.: 5:18-00765 SJO (ADS)

12                       Plaintiff,

13                       v.
                                                   ORDER ACCEPTING REPORT AND
14   ANDREW M.     SAUL2,   Commissioner of        RECOMMENDATION OF UNITES
     Social Security,                              STATES MAGISTRATE JUDGE
15
                         Defendant.
16

17

18          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, all the

19   records and files herein, including the Joint Stipulation [Dkt. No. 24], the Report and

20   Recommendation of the assigned United States Magistrate Judge dated September 5,

21

22   1 Plaintiff’s name has been partially redacted in compliance with Federal Rule of Civil
     Procedure 5.2(c)(2)(B) and the recommendation of the Committee on Court
23
     Administration and Case Management of the Judicial Conference of the United States.
     2 On June 17, 2019, Saul became the Commissioner of Social Security. Thus, he is
24
     automatically substituted as the defendant under Federal Rule of Civil Procedure 25(d).


                                                -1-
 1   2019, [Dkt. No. 26] and Plaintiff’s Objections to the Report and Recommendation filed

 2   on September 18, 2019 [Dkt. No. 27]. Further, the Court has engaged in a de novo

 3   review of those portions of the Report and Recommendation to which objections were

 4   filed. The Court concurs with and accepts the findings, conclusions and

 5   recommendations of the Magistrate Judge.

 6         Accordingly, IT IS HEREBY ORDERED:

 7         1.     The United States Magistrate Judge’s Report and Recommendation, [Dkt.

8                 No. 26], is accepted;

 9         2.     The case is dismissed with prejudice; and

10         3.     Judgment is to be entered accordingly.

11

12   DATE: September 24 , 2019

13

14                                        THE HONORABLE S. JAMES OTERO
                                          United States District Judge
15

16

17

18

19

20

21

22

23

24



                                                -2-
